Citation Nr: 0510646
Decision Date: 03/24/05	Archive Date: 04/27/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-02 458	)	DATE MAR 24 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for a chronic disability of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel
 

INTRODUCTION

The appellant served in the Army National Guard of New York from 1970 to 1976; he served on active duty for training from November 1970 to May 1971, from July to August 1971, in June 1972, from June to July 1973, from May to June 1974, and in July 1975.  

This matter comes before the Board of Veterans Appeals (Board) from a January 2000 rating determination by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The statement of the case issued in August 2000 seems to indicate that the RO reopened this previously denied claim based upon the receipt of new and material evidence, and then denied it on the merits.  The Board has a legal duty to consider the new and material evidence issue regardless of the ROs actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), affd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new and material evidence has not been presented, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board must first review the RO determination that new and material evidence has been submitted to reopen the previously denied claim.  

The case was last before the Board in July 2003, when it was remanded to the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary development.  

The current evidentiary record reflects some mention of disability involving the thoracic, rather than the cervical, spine.  Procedural development of the present appeal has been limited to a cervical spinal disability.  If the appellant intends to seek service connection for a disability of the thoracic spine as well, he should submit written notice of this intention to the RO as soon as possible.  


FINDINGS OF FACT

1.  Service connection for chronic cervical disc disease was previously denied by unappealed rating action dated in March 1992.  

2.  The evidence received since March 1992 includes evidence that is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim seeking service connection for a cervical spinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic cervical disc disease was denied by unappealed rating action dated in March 1992 as the evidence of record at that time failed to demonstrate that the claimed disability was incurred or aggravated during the appellants active service.  

Generally, a claim which has been denied in an unappealed RO decision or an  unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veterans injury or disability, even where it would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for Veterans Claims (Court) held that the prior holdings in Justus and Evans that the credibility of the evidence is to be presumed was not altered by the Federal Circuit decision in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine new and material evidence so as to include the additional requirement that new and material evidence must raise a reasonable possibility of substantiating the claim.  This is not a liberalizing amendment; but, in any event, it applies only to claims to reopen received on and after August 29, 2001.  The appellants claim to reopen was received in 1999, so this amendment does not apply to this case.  

The evidence received since March 1992 includes private medical evidence which raises the possibility that the appellants current cervical spinal problems originated with one or more injuries sustained by him while serving on active duty for training; and/or that these cervical spinal are secondary to his lumbosacral spinal problems, which are already service-connected.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is so significant that it must be considered in order to fairly decide the merits of the claim at issue in this appeal.  Accordingly, the claim will be reopened.  


ORDER

The Board having determined that new and material evidence has been submitted, reopening of the claim seeking service connection for a chronic cervical spinal disability is granted.  


REMAND

Service connection is in effec for lumbosacral strain with radiculopathy (dating from a June 1973 injury), rated 40 percent disabling; and for diabetes mellitus, rated 10 percent disabling.  The appellant contends that he injured his neck while serving on active duty for training, either in 1970-71 or in 1973, which has directly resulted in his current chronic disability of the cervical spine, variously diagnosed as an intervertebral disc syndrome or as degenerative arthritis.  He has also asserted that his cervical spinal disability is secondary to the service-connected lumbosacral spinal disability.  

As evidenced by a development memorandum dated in September 2002, the Board eventually intended to seek a medical opinion in this case (after all relevant medical evidence had been obtained) identifying all current cervical spinal disabilities and their etiology.  Reference is made in the evidence to a VA examination of the appellant conducted on November 23, 2004, at the VA Medical Center (MC) in Syracuse, New York.  The report of this VA medical examination is not of record, and the Board has no way of determining whether it concerned the claimed cervical spinal disability, or what findings were reported.  Obviously, appellate review of this claim cannot proceed on such an incomplete evidentiary record.  If this VA examination in November 2004 did not include a medical opinion concerning the merits of this claim, then this opinion must still be obtained.  It is also not entirely clear whether all relevant medical evidence has been identified by the appellant and/or obtained in support of the present claim.  Further action by the AMC or the RO is required in order to remedy all of these deficiencies.  

In addition, additional evidence has been submitted by the appellant in support of his claim after the last supplemental statement of the case was issued in October 2004.  This material, which appears to include at least some new evidence directly relevant o the present appeal, is not accompanied by a waiver of the appellants right to have the AMC or the RO initially consider this new evidence.  

Accordingly, this appeal is remanded to the RO (via the AMC) for the following further actions:  

1.  The AMC or the RO should issue a letter to the appellant providing him with the notice required under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) pertaining to the current claim seeking service connection for a cervical spinal disability, to include notice that the appellant should submit any pertinent evidence in his possession.  The AMC or the RO should also ask the appellant to review the statement of the case and supplements thereto and inform the appropriate agency whether any relevant evidence is not listed in those documents as being of record.  

2.  The AMC or the RO should take appropriate steps to obtain a copy of any pertinent evidence identified but not provided by the appellant.  

3.  If the AMC or the RO is unable to obtain a copy of any pertinent evidence identified by the appellant, it should so inform the appellant and his representative and request them to provide a copy of the outstanding evidence.  

4.  The AMC or the RO should also obtain and incorporate into the claims file a copy of the report of the VA examination of the appellant by Dr. Bronstein at the VAMC in Syracuse, New York, on November 23, 2004.  

5.  If the November 23, 2004, VA examination does not include a medical opinion on the merits of the claim seeking service connection for a cervical spinal disability, the AMC or the RO should make arrangements with the appropriate VA medical facility for the appellant to be examined by a VA physician with appropriate expertise in order to determine the nature, extent, and etiology of each currently present cervical spinal disorder.  Send the claims files to the examiner for review, and the examination report is to reflect that the claims files were reviewed.  

Based upon the examination results and the review of the claims files, the examiner should provide an opinion with respect to each currently present disorder of the cervical spine as to whether it is likely, unlikely, or at least as likely as not, that the disorder is etiologically related to any event occurring during the appellants various periods of active duty for training from November 6, 1970 to May 2, 1971; from July 24 to August 7, 1971; from June 3-17, 1972; from June 30 to July 14, 1973; from May 25 to June 8, 1974; and from July 12-26, 1975; or was caused or worsened by the appellants lumbosacral strain with radiculopathy.  The rationale for all opinions expressed should also be provided.  

6.  The RO or AMC should also undertake any other development it determines to be warranted.

7.  When all appropriate development is completed, the AMC or the RO should readjudicate the current reopened claim on a de novo basis.  

If any benefits sought on appeal are not granted to the appellants satisfaction, the appellant and his representative should be furnished an appropriate supplemental statement of the case and provided the requisite opportunity to respond.  In accordance with proper appellate procedures, the case should then be returned to the Board for further appellate consideration.  The appellant need take no further action until he is otherwise informed, but he may furnish additional evidence and argument on the remanded matter while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

